                                                                                                                                                                                                                        Case 1:20-cv-03260-CC Document 22 Filed 08/04/20 Page 1 of 1




                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                                                                                                                                 2
                                                                                                                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                                                                                                                                                                                                 3
                                                                                                                                                                                                                 4
                                                                                                                                                                                                                     FEDELENE SANON,                              Case No. 4:20-cv-02445-HSG
                                                                                                                                                                                                                 5
                                                                                                                                                                                                                                  Plaintiff,                      ORDER AS MODIFIED
                                                                                                                                                                                                                 6                                                GRANTING DEFENDANT'S
                                                                                                                                                                                                                           v.                                     MOTION TO TRANSFER VENUE
                                                                                                                                                                                                                 7                                                PURSUANT TO 28 U.S.C. § 1404(A)
                                                                                                                                                                                                                   AT&T UMBRELLA BENEFIT PLAN
                                                                                                                                                                                                                 8 NO. 3,                                         Judge: Hon. Haywood S. Gilliam, Jr.
                                                                                                                                                                                                                 9                Defendant.                      Crtrm.: 2, 4th Floor
                                                                                                                                                                                                                10
                                                                                                                                                                                                                11         Before the Court is Defendant’s Motion to Transfer Venue to the United
                                                                            6 $ 1 ) 5 $ 1 & ,6 & 2 & $ /,) 2 5 1 ,$          
                   0 2 1 7* 2 0 ( 5 <6 75 ( ( 71 ,1 7+ ) /2 2 5 


                                                                                                                                               7( /          ) $ ;          




                                                                                                                                                                                                                12 States District Court for the Northern District of Georgia pursuant to 28 U.S.C.
: DOVZ R UWK




                                                                                                                                                                                                                13 § 1404(a). (Doc. No. 18). Plaintiff filed a statement of non-opposition to
                                                                                                                                                                                                                14 Defendant’s Motion to Transfer Venue. (Doc. No. 20).
                                                                                                                                                                                                                15         “For the convenience of parties and witnesses, a district court may transfer
                                                                                                                                                                                                                16 any civil action . . . to any district or division to which all parties have consented.”
                                                                                                                                                                                                                17 28 U.S.C. § 1404(a). All parties consent to transfer this action and represent that the
                                                                                                                                                                                                                18 Northern District of Georgia will be more convenient because the parties, witnesses,
                                                                                                                                                                                                                19 and evidence are in the Northern District of Georgia.
                                                                                                                                                                                                                20         IT IS THEREFORE ORDERED that Defendant’s Motion to Transfer
                                                                                                                                                                                                                21 Venue is GRANTED. The Clerk is directed to transfer this action to the United
                                                                                                                                                                                                                22 States District Court for the Northern District of Georgia and close the case.
                                                                                                                                                                                                                23         IT IS SO ORDERED.
                                                                                                                                                                                                                24 Dated: August 4, 2020
                                                                                                                                                                                                                25
                                                                                                                                                                                                                26
                                                                                                                                                                                                                                                             Hon. Haywood S. Gilliam, Jr.
                                                                                                                                                                                                                27
                                                                                                                                                                                                                                                             United States District Court Judge
                                                                                                                                                                                                                28
5253277.2
                                                                                                                                                                                                                                                                                  Case No. 4:20-cv-02445-HSG
5034-3.5106
                                                                                                                                                                                                                       ORDER AS MODIFIED GRANTING DEFENDANT'S MOTION TO TRANSFER VENUE PURSUANT TO 28
                                                                                                                                                                                                                                                       U.S.C. § 1404(A)
